Citation Nr: 0926041	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  03-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of head trauma with headaches and nosebleeds.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel
INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Veteran's representative, in his 
October 2007 appellate brief, appears to request that the 
claim of service connection for sinusitis be reopened.  This 
matter is REFERRED to the RO for the appropriate action.


FINDING OF FACT

The Veteran has not been diagnosed with migraines and, 
although he has been diagnosed with dementia, the evidence 
does not indicate that the dementia is related to the in-
service head injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a head injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 8045 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In June 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain for his 
claim.  The Board notes that the Veteran was not specifically 
informed to submit medical or lay evidence demonstrating the 
effect a worsening of his condition has on his employment and 
daily life.  The Board finds that no prejudice resulted, 
however, because the veteran was told to submit any evidence, 
to include his own statement, "describing his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by [his] 
disability," which would include any impact on the veteran's 
employment and daily life.  Although the notice letter 
postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In August 2006, the Veteran was notified that disabilities 
are rated on the basis of diagnostic codes and was told of 
the need to present evidence to meet the rating criteria and 
to establish an effective date of an award.  Although this 
notice postdated the initial adjudication and the claim was 
not readjudicated, the Board finds that no prejudice resulted 
because the Veteran has had ample time to submit evidence and 
respond to the notice, and the evidence indicates that the 
Veteran was able to effectively participate in the appeals 
process (i.e. through examinations and the opportunity to 
participate in hearings),

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the Veteran in the January 2003 
Statement of the Case.  Although the Veteran was not sent an 
independent letter providing notice of this information, the 
record indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the Veteran was 
able to effectively participate extensively in the appeals 
process ((i.e. through examinations and the opportunity to 
participate in hearings), and the Veteran had ample time to 
submit evidence.  The evidence indicates that the Veteran was 
fully aware of what was necessary to substantiate this 
claim.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a hearing, providing 
medical examinations, and fulfilling all Board remand 
requests.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for residuals of head trauma with headaches 
and nosebleeds by the RO in a May 1996 decision.  A 10 
percent disability evaluation was assigned based on a review 
of the relevant contemporaneous evidence of record.  The 
Veteran claims that a higher evaluation is warranted.  

A review of the record, which includes statements and 
testimony from the Veteran and his spouse, examination 
records, and treatment records, reveals the Veteran's history 
of memory impairment, nose bleeds, daily incapacitating 
headaches with infrequent vomiting and some loss of field of 
vision, nasal congestion, and chronic sinusitis.  See, e.g., 
November 2003 hearing transcript.  As service connection has 
been denied for chronic sinusitis and a deviated septum and 
as the rating decisions which denied these claims are now 
final, see April 1990 and July 2001 rating decisions, any 
symptomatology related to these non-service connected 
conditions (e.g., nasal congestion or drainage) or any 
diagnostic criteria for these conditions will not be 
considered in this decision.  

A December 2001 VA examination record reflects the Veteran's 
history of awakening every morning with a headache.  The 
Veteran reported that he took Ibuprofen to relieve these 
headaches, and he indicated that these headaches generally 
resolved after a few hours.  The Veteran additionally 
reported that he had prostrating headaches, which were 
manifested by bifrontal pain with some superimposed throbbing 
but no vomiting, nausea, photophobia, phonobobia, or focal 
neurological symptoms, two to three times a week, which only 
resolved after several hours of sleep.  Finally, the Veteran 
reported that he had nosebleeds occasionally -- approximately 
every two or three months - which he treated himself.  After 
examination and review of the record, the examiner diagnosed 
the Veteran with posttraumatic chronic muscle tension-type 
headaches and occasional episodes of mild epistaxis.  

A December 2002 VA examination record reflects the Veteran's 
history of memory impairment, which he had attributed to age.  
The Veteran denied ever getting lost or confused, and he 
reported that he had driven to the appointment that day.  
After examination and review of the record, the examiner 
found no evidence of a cognitive disorder.  The examiner 
stated that "there may be some age-related memory changes" 
but he "did not find any evidence that there is any sign or 
any kind of mental deficit related to [the in-service] head 
trauma". 

Subsequent treatment records reflect histories of depression 
and increased memory loss, and a November 2005 VA treatment 
record reports that the Veteran had dementia.  Based on this 
evidence, two VA examinations, a neurological examination and 
a mental health examination, were conducted in March 2006.  
After examination and review of the evidence, the neurology 
examiner diagnosed the Veteran with a "dementing disorder" 
which "by history, [was] most consistent with probable 
dementia of the Alzheimer's type".  The examiner explained 
that Alzheimer's was "certainly" "more common with aging" 
though he noted that it "has been show[n] that head injuries 
are a risk factor for Alzheimer's".  The examiner stated 
that "this is the only way that this can be related to his 
old head injury in service".  

The mental health examiner diagnosed the Veteran with a 
cognitive disorder.  The examiner, who reported that he 
reviewed the evidence of record and who examined the Veteran, 
stated that he did not find evidence that the Veteran's 
dementia or cognitive disorder was secondary to the service-
connected head injury.  The examiner stated that "while [he 
could not] rule out that possibility, [he] simply had no 
evidence whatsoever to suggest that."  

The Veteran's residuals of head trauma are currently rated at 
10 percent by analogy to Diagnostic Code (DC) 8045-9304, 
dementia due to head trauma.  Under DC 8045-9304, a 10 
percent rating is warranted for purely subjective complaints 
following trauma, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma, and ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, DC 8045.

After review of the record, the Board finds that the 
Veteran's residuals of head trauma do not warrant a higher 
evaluation under DC 8045-9304 because, although the Veteran 
has been diagnosed with dementia, the evidence does not 
probatively suggest that the Veteran's dementia/cognitive 
disorder is due to the in-service head trauma.  The Board 
acknowledges that two medical practitioners have noted that 
head injuries can be a risk factor for dementia.  The medical 
practitioners do not suggest that head trauma resulted in 
dementia in this case, however.  In fact, the medical 
practitioners report that there is no evidence in this 
particular record to suggest a causal relationship between 
the in-service trauma and the current dementia; rather, the 
evidence indicates that the Veteran's dementia is "most 
consistent" with age-related dementia.  Thus, the Board 
finds that the current evidence of record does not suggest 
that the Veteran's dementia is related to his in-service head 
injury, and a higher rating is not available under DC 8045-
9304.  

The Board has also considered whether a higher rating is 
available by rating the Veteran's symptoms, which are 
headaches and nosebleeds, under an alternate diagnostic code.  
Initially, the Board notes that VA regulations do not provide 
any criteria under which to rate nosebleeds.  Thus, the VA 
has rated the nosebleeds as analogous to DC 8045, which rates 
brain disease due to trauma.  The Board has reviewed the 
other rating criteria, particularly the criteria for Diseases 
of the Nose and Throat, but finds that no other rating 
criteria are more appropriate for the nosebleeds.  Thus, the 
Board finds that a higher or separate rating is not available 
for the nosebleeds.  The Board has also considered whether a 
higher or separate rating is warranted for the Veteran's 
headaches.  A review of the regulations reveals that there is 
a diagnostic code for migraines.  The Veteran has never been 
diagnosed with migraines, however; rather, his reported 
symptoms have been attributed to non-migraine (tension) 
headaches.  Thus, the Board finds that application of DC 8100 
is not appropriate, and a higher rating is not available 
under that diagnostic code.  In sum, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
Veteran's residuals of head injury.  Thus, the claim is 
denied.  


ORDER

A rating in excess of 10 percent for residuals of head trauma 
is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


